DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being disclosed by Russell (2004/0118424 A1).
Russell discloses the invention including a hair foil 44 comprising at least one jagged edge 32.

Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Polesuk (2003/0150468 A1).
Polesuk discloses the invention including: 
Claim 6, a foil dispenser 10 is capable of dispensing hair foils where each of the foils comprises at least one jagged edge.
Claim 7; is capable of dispensing hair foils having the jagged edge comprises at least one jag with a 2 depth of at least 0.25 inches.
Claim 8; a box with a top 16; a slot 18 in the top; and a plurality of the hair foils 20 in the box, where the foils are stacked and folded (see para. 0006 and 0024) such that pulling a first foil out of the slot pulls one end of a next foil out of the slot.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (2004/0118424 A1).
Russell discloses the invention substantially as claimed except for the jagged edge comprises at least one jag with a depth of at least 0.25 inches, the jagged edge comprises three points, each two inches long, the jagged edge comprises two points, each four inches long, and the jagged edge comprises five points:  a first point and a fifth point, each five inches long;  a second point and a fourth point, each four inches long; and  a third point, two inches long, such that the five points form a V-shaped pattern.  It would have been an obvious matter of design choice to modify the device of Russell by providing the above limitations, since such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724